Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case, claim 1 is reject because it recites limitations “when the outsole is new, a plurality of open cavities form micro-reliefs distributed over an external surface of the outsole, such micro-reliefs coming fully into contact with the ground and increasing the coefficient of friction of the sole” does not have support in the specification. As much paragraph 0032 discloses that “When released, the particles are removed from the cavities either by dissolving in a wet environment and/or by being torn out as a result of the friction of the sole against the ground. The micro-reliefs thus created may then come fully into contact with the ground.” The micro-reliefs with fully into contact with the ground, as claimed, only happen after the outsole is used (i.e. not new). Therefore, claim 1 is failing to comply with the written description requirement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected because it recites limitations “when the outsole is new”. The term “new” is subjective term to each individual user, as what is considered “new” to one person may not be “new” to another. Thus, it also not clear that applicant tries to claim that the new outsole means at the production state or people bought the sole and wear it couple times but still new in the users’ opinions.
Claim 10 is rejected because it recites limitations “when the outsole is new” and “as the sole gradually wears”. It is not clear that applicant tries to claim the outsole new (production state) or the outsole old (after used). Thus, it is not clear how to consider the sole as gradually wears. In addition, there is a question that, after use the open cavities is still there or gone?
Claim 10 is rejected because it recites limitations “increasing the coefficient of friction of the sole”. It is not clear how to know that the coefficient is increased because there is not any value of the coefficient to compare with. 
Claim 10 is rejected because it recites limitations “new micro-reliefs regularly appear, maintaining the coefficient of friction of the sole”. It is not clear how the new micro-reliefs maintaining the coefficient of friction since the new micro-reliefs cannot be the same as the previous micro-reliefs. Thus, assuming that the new micro-reliefs are the same with the previous micro-reliefs, then it still not clear because there is nothing to know the number of the new micro-reliefs is the same with the number of previous micro-reliefs. In addition, assuming that the number of new micro-reliefs is the same with the number of the previous micro-reliefs then then the coefficient of friction of the sole must be increasing as claimed in lines 9 of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0103719) in view of Wardlaw et al. (2014/0223776).
Regarding claim 10, Chen teaches a shoe sole comprising: 
an outsole, adapted to be in contact with the ground and subject to wear (fig5, members 2 and 4); 
an insole (fig 5, member 11b); and 
a midsole (fig 5, member 3), extending between the insole and the outsole, 
wherein the outsole is made of an elastomer material (para 0018) comprising a plurality of cavities (the area were filled by particle) filled with cavity-filling particles (para 0037) which are in the solid-state at ambient temperature, 
wherein, as the sole gradually wears, new open cavities are progressively exposed on the external surface of the outsole due to a distribution of filled cavities throughout the outsole, and new micro-reliefs regularly appear, maintaining the coefficient of friction of the sole (para 0037 discloses that the popcorn particles is protrude the outer surface of the sole; therefore due to the wear and tear the particle will be gone and exposed its cavity).
Chen does not teach when the outsole is new, a plurality of open cavities form micro-reliefs distributed over an external surface of the outsole, such micro-reliefs coming fully into contact with the ground and increasing the coefficient of friction of the sole.

    PNG
    media_image1.png
    400
    406
    media_image1.png
    Greyscale

Wardlaw teaches shoe having when the outsole is new, a plurality of open cavities form micro-reliefs distributed over an external surface of the outsole, such micro-reliefs coming fully into contact with the ground and increasing the coefficient of friction of the sole (fig 5 annotated above, para 0098).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the open cavities of Wardlaw into Chen outsole in order to increase the ground contact (Wardlaw, para 0098).
Regarding claim 16, the modified sole Chen-Wardlaw discloses a mean diameter of the cavity-filling particles is between 0.01 mm and 1 mm (Chen, para 0043).
Regarding claim 17, the modified sole Chen-Wardlaw discloses the mean diameter of the cavity-filling particles is between 0.01 mm and 0.3 mm (Chen, para 0043).
Regarding claim 18, the modified sole Chen-Wardlaw disclose the mean diameter of the cavity-filling particles is between 0.01 mm and 0.1 mm (Chen, para 0043).
Regarding claim 19, the modified sole Chen-Wardlaw discloses the filled cavities are distributed substantially homogeneously through the elastomer material (Chen, fig 7).

Claim(s) 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0103719) and Wardlaw et al. (2014/0223776) as applied to claim 10 above, and further in view of Chou (2008/0276497).
Regarding claims 11-12 and 14-15, the modified sole Chen-Wardlaw teaches all limitation of claim 10 except the cavity-filling particles are water-soluble or the cavity-filling particles are salts, or the cavity-filling particles comprise MgSO4 (magnesium sulfate), or the cavity-filling particles comprise anhydrous magnesium sulfate.
Chou teaches a particle filer which can be used in a sole (para 0052), wherein the cavity-filling particles are water-soluble (para 0036), or salt (para 0036), or the cavity-filling particles comprise MgSO4 (para 0036), or the cavity-filling particles comprise anhydrous magnesium sulfate (0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Chen by using the particle material of Chou because they are function equivalent as they are both environmentally friendly materials for similar uses.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0103719) and Wardlaw et al. (2014/0223776) as applied to claim 10 above, and further in view of Chou (2008/0276497).
Regarding claim 13, the modified sole Chen-Wardlaw teaches all limitation of claim 10 except the cavity-filling particles are selected from the group consisting of chlorates, perchlorates, and sulfates of potassium, ammonium and magnesium.
Downs teaches particle filler can be used in footwear, wherein the cavity-filling particles are ammonium (para 0117).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Chen by using the particle material of Downs because they are function equivalent they are function equivalent as they are both environmentally friendly material for similar uses.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0103719) and Wardlaw et al. (2014/0223776) as applied to claim 10 above, and further in view of Schaefer (4,524,529).
Regarding claims 20-21, the modified sole Chen-Wardlaw teaches of the limitation of claim 10 except the cavity-filling particles occupy between 15% and 60% of a volume of the outsole or the cavity-filling particles occupy between 25% and 35% of a volume of the outsole.
Schaefer teach a sole having the cavity-filling particles occupy between 15% and 60% or 25% and 35% of its volume (col 2, lines 65-69 and col 3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Chen by modify the quantity of particle, as taught by Schaefer, in order to increase the tear-resistant for the sole (Schaefer, col 1, lines 55-57).
Response to Arguments
Applicant's arguments, date 07-26-2022, with respect to the rejections of claims under 35 U.S.C §102 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, date 07-26-2022, that the prior art does not teach the amended limitations of claim 10. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been discussed as analyzed above. In addition, it is noted that the amended limitation creating a confusion as rejected under 35 U.S.C §112 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732